DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 1/15/2021 have been considered.

	Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sakakibara et al. (JP 2014-007014 A, of record)  discloses (Figs. 4A-4C) that a cross-sectional view orthogonal to a direction of extension of the rod-shaped part, a ratio between a diameter of the rod-shaped part and a thickness of the plate-shaped part differs between a predetermined first portion and a second portion more distanced from the first light source than the first portion, a diameter of the rod- shaped part is identical in the first portion and in the second portion as seen in the rejection of claim 1 above.
Separately, Brosinger et al. (US PGPub 2016/0312973 A1, of record) teaches (Fig. 4) including a vehicle lamp including a first light source 20 and a second light source 22, the light guide 12 includes a side branch 24 that causes light of the second light source 22 to be incident on exterior surface of the light guide, the light of the 
However, the prior art does not teach or suggest the combination of these limitations.  While Brosinger et al. teaches including a branching light guide, applying this teaching to Sakakibara et al. would not necessarily result in the light of the second light source entering the plate-shaped part as the extension of the plate-shaped part is only a portion of the device.  Furthermore, Sakakibara et al. would not necessarily be applicable to other types of rod and plate combination light guides as the thinner part 21 is designed specifically to limit light input to allow adequate distribution of light to the cylinder parts (Paragraph 31).  This is opposed to Applicant’s reason for modifying the thickness of the plate-shaped part (and therefore the claimed ratio) in order to cause adjustment of the proportion of light entering into the plate-shaped part, for example to make the light input at each section homogenous (Paragraphs 56-58).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875